 


110 HR 539 IH: Buildings for the 21st Century Act
U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 539 
IN THE HOUSE OF REPRESENTATIVES 
 
January 17, 2007 
Ms. Schwartz (for herself and Mr. Baird) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase and extend the energy efficient commercial buildings deduction. 
 
 
1.Short titleThis Act may be cited as the Buildings for the 21st Century Act. 
2.Increase and extension of energy efficient commercial buildings deduction 
(a)Increase in amount of deductionSection 179D of the Internal Revenue Code of 1986 (relating to energy efficient commercial buildings deduction) is amended— 
(1)in subsection (b)(1)(A) by striking $1.80 and inserting $2.25, and 
(2)in subsection (d)(1)(A) by striking $.60 for $1.80 and inserting $.75 for $2.25. 
(b)ExtensionSubsection (h) of section 179D of such Code (relating to termination) is amended by striking December 31, 2008 and inserting December 31, 2013. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service in taxable years beginning after December 31, 2006. 
 
